                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  ARTAVEUS DAWSON,                               )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )     No. 3:20-CV-297-RLJ-HBG
                                                 )
  OAK RIDGE POLICE DEPARTMENT,                   )
  OAK RIDGE POLICE OFFICERS,                     )
  ANDERSON COUNTY DETENTION                      )
  FACILITY    MEDICAL     STAFF,                 )
  ANDERSON COUNTY DETENTION                      )
  FACILITY PROVIDER, OAK RIDGE                   )
  METHODIST MEDICAL CENTER, and                  )
  OAK RIDGE METHODIST PROVIDER,                  )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with this

 order, Plaintiff’s pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to

 Rule 41(b) of the Federal Rules of Civil Procedure. Because the Court has CERTIFIED in the

 memorandum opinion that any appeal from this order would not be taken in good faith, should

 Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

 § 1915(a)(3); Fed. R. App. P. 24. The Clerk is DIRECTED to close the file.

        IT IS SO ORDERED.

                                                            ENTER:

                                                                   s/ Leon Jordan
                                                             United States District Judge

 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT



Case 3:20-cv-00297-RLJ-HBG Document 11 Filed 11/02/20 Page 1 of 1 PageID #: 42
